DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 21 recites “the first duration that, along with the first heat amount, is insufficient to damage temperature-sensitive structures formed within the IC structure is from about 1 nanosecond to about 1 microsecond” in lines 1 through 3.
Claim 22 recites “the first duration that, along with the first heat amount, is insufficient to damage temperature-sensitive structures formed within the IC structure is from about 1 nanosecond to about 1 microsecond” in lines 1 through 3.
The applicant will note that “about 1 nanosecond to about 1 microsecond” is only used in the specification to describe the pulse width of the irradiating energy (see paragraphs 56 and 60).  Whereas the duration of heating is disclosed as one microsecond (paragraph 61)
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 Claim(s) 1, 6, 7, 11, 13 and 14 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Ray (US 9076645).
Regarding claim 1.
Ray teaches a method of forming a multi-layer integrated circuit (IC) structure, the method comprising: forming a conductive metal (108) (column 5 lines 30-55); forming a target layer (116) of dielectric material over the conductive metal (108) (column 6 lines 1-30) (fig 1d), using an energy source to send electromagnetic radiation through the target layer (116) and into the conductive metal (108) to cause the conductive metal to emit heat energy into the target layer (column 8 lines 5-60); andcontrolling the electromagnetic radiation in a manner that controls the heat energy to follow a  predetermined periodic pattern of rising to a first heat amount for a first duration and falling to a second heat amount for a second duration (column 8 lines 15-25); wherein the first heat amount and the first duration are: sufficient to cure at least a portion of the target layer (column 8 lines 15-30); and insufficient to damage temperature-sensitive structures formed within the IC structure (column 3 lines 35-45); wherein second heat amount and the second durationare insufficient to damage the temperature-sensitive structures formed within the IC structure (column 3 lines 35-45).
 Regarding claim 6.
Ray teaches the first heat amount is within + 200°C (column 8 lines 50-65) of a melting temperature of the conductive metal (column 5 lines 25-45).
Regarding claim 7.
Ray teaches the target layer (116) comprises an upper target layer region and a lower target region (fig 1e). 
 Regarding claim 11.
 Ray teaches a method of forming a multi-layer integrated circuit (IC) structure, the method comprising:
forming a substrate (102) (column 4 lines 35-50);
forming a first IC layer (104,106) above the substrate (102) (column 5 lines 25-35), wherein the first IC layer (106) comprises a network of interconnect structures (108) comprising a network of conductive material (column 5 lines 15-45), wherein the network of conductive material communicatively couples electronic devices (104)of the IC structure to one another (column 5 lines 1-35);
forming a second IC layer (116) above the first IC layer, wherein the second IC layer (116) comprises a porous dielectric material, a top surface and a bottom surface (fig 1c,1d) (column 6 lines 5-65);
using an electromagnetic energy source transmit the electromagnetic radiationthrough the second IC layer to the network of conductive material to cause the network of conductive material to emit heat energy through the bottom surface of the second IC layer and into the second IC layer (column 8 lines 5-60); and controlling the electromagnetic radiation in a manner that controls the heat energy to follow a predetermined pattern of periodically rising to a first heat amount for a first duration and falling to a second heat amount for a second duration (column 8 lines 15-25); wherein the first heat amount and the first duration are: sufficient to cure at least a portion of the first IC layer (column 8 lines 20-30); andinsufficient to damage temperature-sensitive electronic structures included among the electronic devices of the IC structure (column 3 lines 35-45); wherein second heat amount and the second duration are insufficient to damage the temperature- sensitive electronic structures (column 3 lines 35-45).
Regarding claim 13.
Ray teaches the first heat amount is within + 200°C (column 8 lines 50-65) of a melting temperature of the conductive metal (column 5 lines 25-45).
Regarding claim 14.
Ray teaches the target layer (116) comprises an upper target layer region and a lower target region (fig 1e).  
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ray (US 9076645) as applied to claim 7 and further in view of Liu (US 2010/0067886) in view of Tanamura (US 6306559).
Regarding claim 8.
  Ray does not teach a UV treatment prior to irradiation.
Liu teaches prior (paragraph 43) using the energy source to expose the substrate to the electromagnetic radiation (40) (paragraph 60-61), exposing the dielectric material to ultraviolet (UV) radiation (30) (fig 1) such that:
the UV radiation is sufficient to cure the upper target layer region; and
the UV radiation is not sufficient to cure the lower target layer (paragraph 57-60).
It would have been obvious to one of ordinary skill in the art to apply UV radiation prior to irradiation in order assist in the dissociation of bonds between pore generating molecules (liu paragraph 66).
Ray in view of Liu does not teach a graded curing profile.
Tanamura teaches that the radiation caused a lower layer to cure to a curing level less than a curing level of the upper layer portion (fig 4).
It would have been obvious to one of ordinary skill in the art that the radiation would be cure the lower region to a curing level less than the curing level of the upper region because of the material will absorb radiation energy resulting in reduced exposure of the lower region. The solution is obvious from prior art which contains the same solution for a similar problem." In re Wiseman, 596 F.2d 1019, 1022, 201 USPQ 658, 661 (CCPA 1979) (emphasis in original).  MPEP 2141.02.III.
 Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ray (US 9076645) as applied to claim 7 and further in view of Liu (US 2010/0067886) in view of Tanamura (US 6306559)
Regarding claim 9.
Ray teaches elements of the claimed invention above.
Ray does not teach a UV treatment subsequent to irradiation.
Liu teaches subsequent (paragraph 43) using the energy source to expose the substrate to the electromagnetic radiation (40) (paragraph 60-61), exposing the dielectric material to ultraviolet (UV) radiation (30) (fig 1) such that:
the UV radiation is sufficient to cure the upper target layer region; and
the UV radiation is not sufficient to cure the lower target layer region (paragraph 58-60).
It would have been obvious to one of ordinary skill in the art to apply UV radiation prior to irradiation in order assist in the dissociation of bonds between pore generating molecules (liu paragraph 66).
Ray in view of Liu does not teach a graded curing profile.
Tanamura teaches that the radiation caused a lower layer to cure to a curing level less than a curing level of the upper layer portion (fig 4).
It would have been obvious to one of ordinary skill in the art that the radiation would be cure the lower region to a curing level less than the curing level of the upper region because of the material will absorb radiation energy resulting in reduced exposure of the lower region. The solution is obvious from prior art which contains the same solution for a similar problem." In re Wiseman, 596 F.2d 1019, 1022, 201 USPQ 658, 661 (CCPA 1979) (emphasis in original).  MPEP 2141.02.III.
    Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ray (US 9076645) as applied to claim 11 and further in view of Liu (US 2010/0067886) in view of Tanamura (US 6306559)
Regarding claim 15.
Ray teaches elements of the claimed invention above.
Ray does not teach exposure to UV prior to irradiation.
Liu teaches prior (paragraph 43) using the electromagnetic energy source to expose the substrate to the electromagnetic radiation (40) (paragraph 60-61), exposing the top surface of the second IC layer to ultraviolet (UV) radiation (30) (fig 1) such that: 
the UV radiation is absorbed by the dielectric; and the UV radiation has a spectrum with wavelength below bout 200nm (paragraph 58-60); wherein the UV radiation induces a temperature of the dielectric material within a range from about 200 °C to about 400°C (paragraph 59).
It would have been obvious to one of ordinary skill in the art to apply UV radiation prior to irradiation in order assist in the dissociation of bonds between pore generating molecules (liu paragraph 66).
Ray in view of Liu does not teach a graded curing profile.
Tanamura teaches that the radiation caused a lower layer to cure to a curing level less than a curing level of the upper layer portion (fig 4).
It would have been obvious to one of ordinary skill in the art that the radiation would be cure the lower region to a curing level less than the curing level of the upper region because of the material will absorb radiation energy resulting in reduced exposure of the lower region. The solution is obvious from prior art which contains the same solution for a similar problem." In re Wiseman, 596 F.2d 1019, 1022, 201 USPQ 658, 661 (CCPA 1979) (emphasis in original).  MPEP 2141.02.III.
 Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ray (US 9076645) as applied to claim 11 and further in view of Liu (US 2010/0067886) in view of Tanamura (US 6306559)
Regarding claim 16.
Ray teaches elements of the claimed invention above.
Ray does not teach exposure to UV subsequent to irradiation.
Liu teaches subsequent (paragraph 43) using the electromagnetic energy source to expose the substrate to the electromagnetic radiation (40) (paragraph 60-61), exposing the top surface of the second IC layer to ultraviolet (UV) radiation (30) (fig 1) such that: 
the UV radiation is absorbed by the dielectric; and the UV radiation has a spectrum with wavelength below bout 200nm (paragraph 58-60); wherein the UV radiation induces a temperature of the dielectric material within a range from about 200 °C to about 400°C (paragraph 59).
It would have been obvious to one of ordinary skill in the art to apply UV radiation prior to irradiation in order assist in the dissociation of bonds between pore generating molecules (liu paragraph 66)..
Ray in view of Liu does not teach a graded curing profile.
Tanamura teaches that the radiation caused a lower layer to cure to a curing level less than a curing level of the upper layer portion (fig 4).
It would have been obvious to one of ordinary skill in the art that the radiation would be cure the lower region to a curing level less than the curing level of the upper region because of the material will absorb radiation energy resulting in reduced exposure of the lower region. The solution is obvious from prior art which contains the same solution for a similar problem." In re Wiseman, 596 F.2d 1019, 1022, 201 USPQ 658, 661 (CCPA 1979) (emphasis in original).  MPEP 2141.02.III
 Response to Arguments
Applicant's arguments filed 8/23/22 have been fully considered but they are not persuasive. 
The applicant argues that the prior art does not teach that the heating applied is insufficient to damage temperature sensitive structures within the IC structure.
The applicant will note that Ray (US 9076645) teaches a process for forming an integrated circuit within which are circuit structures, not a method of damaging an said integrated circuit structures.  Therefore the process taught by Ray does not comprise damaging the circuit structures.  See column 3 lines 10 through 50    
The applicant will note: First, all circuit structures are inherently temperature sensitive, this property is recognized by the thermal budget permitted during processing.  Second, what is and is not considered damage is a subjective standard depending upon the interpretation of the practitioner.  Third, the claim does not explicitly state that such circuit structures are present.
The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
   Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J GOODWIN whose telephone number is (571)272-8451. The examiner can normally be reached Monday - Friday, 11:00 - 19:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571)270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.J.G/           Examiner, Art Unit 2817            

/BRADLEY SMITH/Primary Examiner, Art Unit 2817